Appeal by defendant from two orders of the County Court, Queens County, dated, respectively, July 13, 1960 and September 20, 1960, each of which denies, without a hearing, his cor am nobis application to vacate a judgment of said court rendered September 5, 1956, convicting him, upon his plea of guilty, of attempted felonious possession of narcotics (Penal Law, § 1751, subd. 2), and sentencing him as a second felony offender, to serve a term of 10 to 15 years. The grounds of the coram nobis applications are that the sentence of the court was more severe than had been allegedly promised by the prosecutor, despite the fact that the court had knowledge of the claimed promise. Orders affirmed. No opinion. Nolan, P. J., Beldock, Ughetta, Christ and Pette, JJ., concur.